In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
DANIELLE GODDARD, on behalf *                      No. 17-7V
of her minor child, A.G.,       *                  Special Master Christian J. Moran
                                *
                    Petitioner, *                  Filed: May 17, 2018
                                *
v.                              *                  Stipulation; pneumococcal vaccine;
                                *                  hepatitis A vaccine; hepatitis B
SECRETARY OF HEALTH             *                  vaccine; HiB vaccine; varicella
AND HUMAN SERVICES,             *                  vaccine; immune thrombocytopenic
                                *                  purpura (“ITP”)
                    Respondent. *
******************** *

Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner;
Mallori B. Openchowski, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On May 16, 2018, the parties filed a joint stipulation concerning the petition
for compensation filed by Danielle Goddard on January 3, 2017, on behalf of her
child, A.G. In the petition, Ms. Goddard alleged that the pneumococcal
(2/11/2014), HiB vaccines, (2/11/2014), hepatitis A (6/29/2016), hepatitis B
(6/20/2016), and varicella (6/29/2016) vaccines, which are all contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a), caused A.G. to suffer
immune thrombocytopenic purpura. Petitioner further alleges that A.G. suffered
the residual effects of this injury for more than six months. Petitioner represents
that there has been no prior award or settlement of a civil action for damages on his
behalf as a result of his condition.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the vaccines either caused or significantly
aggravated A.G.’s alleged injury or any other injury, and denies that A.G.’s current
disabilities are the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum payment of $7,689.97 in the form of a check payable to
          petitioner for past unreimbursable medical expenses; and

       b. A lump sum payment of $148,000.00 in the form of a check payable
          to petitioner, as guardian/conservator of A.G.’s estate. This amount
          represents compensation for all damages that would be available
          under 42 U.S.C. § 300aa-15(a), except as set forth in paragraph a.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 17-7V according to this decision and
the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


DANIELLE GODDARD, on behalf of her
minor child, A.G.,
                                                        No. l 7-07V
                Petitioner,                             Special Master Moran
                                                        ECF
 v.
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Res ondent.


                                          STlPULAT!ON

       The parties hereby stipulate to the following matters:

       1. Petitioner, Danielle Goddard, as the natural guardian of A.G., filed a petition for vaccine

compensation under the National Vaccine Injury Compensation Program, 42 U.S.C-. § 300aa-10

to 34 (the "Vaccine Program"). The petition seeks compensation for injuries allegedly related to

petitioner's receipt of the pneumococcal, Hib, Hepatitis B ("Hep. B"), Hepatitis A ("Hep. A") and

varicel!a vaccines, which vaccines are contained in the Vaccine Injury Table (the '.'Table"), 42

C.F.R. § 100.3 (a).

       2. A.G. received a pneumococcal and Hib vaccine on or about February 11, 2014. He

received a Hep. B vaccination on June 20, 2016, and Hep. A and varicella vaccinations on June

29, 2016.

       3. The vaccines were administered within the United States.

       4. Petitioner alleges that A.G. suffered immune thrombocytopenic purpura ("ITP") that

was caused-in-fact by his vaccinations.     Petitioner further alleges that A.G. experienced the

residual effects of his injuries for more than six months.

                                            Pagel of6
       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on A.G. 's behalf as a result of his condition.

       6. Respondent denies that the pncumococcal, Hib, Hep. B, I-Iep. A, and varicella vaccines,

alone or in combination, caused or significantly aggravated A.G.'s alleged injuries, any other

injury, or his current condition.

       7. Maintaining their abovewstated positions, the parties nevertheless now agree that the

issues between them shall _be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aaw2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

       (a) A lump sum payment of$7,689.97, in the fonn of a check payable to petitioner, Danielle
       Goddard, fo1· past unreimbursable medical expenses; and

       (b) A Jump sum of $148,000.00, in the form of a check payable to petitioner, as
       guardian/conservator of A.G.'s estate. This amount represents compensation for all
       damages that would be available under 42 U.S.C. §300aa-15(a), except as set forth in
       paragraph 8.a.

       9.      As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and, timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings

 before the special master to award reasonable attorneys' fees and costs incurred in proceedings

upon this petition.

        10.    Petitioner and her attorney represent that compensation to be provided·pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable



                                            Page 2 of6
under 42 U.S.C. § 300aa-l 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs,-insurance policies, Federal or

 State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. §

 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11.     Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

 to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees, litigation costs, and past unreimbursabl'e expenses, the money provided

pursuant to this Stipulation, will be used solely for the benefit of A.G., as contemplated by a strict

construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. §

300aa-15(g) and (h).

        13. Petitioner represents that she presently is, or within 90 days of the date of judgment

will become, duly authorized to serve as guardianfconservator of A.G. 1 s estate under the- laws of

the State of Arizona. No payments pursuant to this Stipulation shall be made unt.il petitioner

provides the Secretary with documentation establishing her appointment as guardian/conservator

of the Estate of A.G. If petitioner is not authorized by a court of competent jurisdiction to serve

as guardian/conservator of the Estate of A.G. at the time a payment pursuant to this Stipulation is

to be made, any such payment shall be paid to the party or parties appointed by a court of competent

jurisdiction to serve as legal representative of the Estate of A.G., upon submission of written

documentation of such appointment to the Secretary.

        14. In return for the payments described in paragraphs 8 and 9, petitioner, in her individual

capacity, and as legal representative of A.G., on behalf of herself, A.G., and her heirs, executors,



                                              Page 3 of6
administrators, successors or assigns, do forever irFevocably and unconditionally release, acquit

and discharge the United States and the Secretary of Health and Human Services from any and all

actions or causes of action (including agreements, judgments, claims, damages, loss of services,

expenses and all demands of whatever kind or nature) that have been brought, could have been

brought, or could be timely brought in the Court of Federal Claims, under the National Vaccine

Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing

out of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

A.G. resulting from, or alleged to have resulted from vaccinations administered 9n or about

February 11, 2014, June 20, 2016, and June 29, 2016, as alleged by petitioner in a petition for

vaccine compensation filed on or about January 3, 2017, in the United States Court of Federal

Claims as petition No. 17-7V.

        15. If A.G. should die prior to entry of judgment, this agreement shall be voidable upon

proper notice to the·Court on behalf of either or both of the parties.

        16. If the special master fails to issue a decision in complete conformity with ·the terms of

this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity \Vith a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlerrtent and this Stipulation shall be voidable at the sole discretion of either party.

        17. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injt,1ry Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of t\1e

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of.the parties' respective positions as to liability and/or



                                              Page 4 of6
amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        18. This Stipulation shall not be construed as an admission by the United States or the

Secretary ofJlealth and Human Services that the pneumococcal, Hib, Hep. B, Hep. A, and v_aricella

vaccines, alone or in combination, caused or significantly aggravated A.G.'s ITP or any other

injury or his current condition.

         19. All rights and obligations of petitioner hereunder shall apply equally to l?etitioner's

   heirs, executors, administrators, successors, and/or assigns, as legal representatives of A.G.


                                     END OF STIPULATION




                                            Page 5 of 6
Respectfully submitted,


PETITIONER:


Tuvit~-
        ..,_
          -~.ti&,.I ' .
                        I
                             ,~&_(_JT~
                                ., k-
                                    j


DANJ£LLE GODJ               RD



ATTORNEY OF RECORD FOR                                  AUTHORIZED Rl~PRESENTATlVE
PETITIONER:                                             OF T HF: A TTORNl!:Y GF:NERAL:



~~-
 TAI-A'M~~h
VAN COTT &
                                                         ~REE~
                                                           Deputy Dir.:ctor
3030 North Third Street                                     forts Branc:1
Suire 790                                                   Civil Divhion
Phoenix, AZ 85012                                          U.S. Depm·uni!lll of Justice
(602) 257-9160                                             P.O. Box 146
                                                           Ber:jamin Franklin Station
                                                           Washington. D.C. 20044-0146

AUTHORIZED REPRESENTATIVE OF                            ATTOR.1'fEY OF RECORD FOR
nm SECRETARY OF HEALTH A.i~D                            RESPONDENT:
HUMAN SERVICES:

c,Jcuc:t ,5~~ i1~~
-·-·--·--·---. . . . __- ·-·v. ---- ·
                                                         JjJ   &.2b. ;O,~ // A-
NARAYAN NAIR, M.D.                                      ~ORJ 13. OPENC~Tr'"'
Director, Division of                                   Trial Attorney
Injury Compensation Programs tDICP)                     Torts Branch, Civii Division
Healthcare Systems Bureau                               t:.S. DcpHrtmcn~ of Justice
U.S. Depar:!T'cnt of Health                             P.O. Box 146
and Human Services                                      Benjamin Franklin Stalion
5600 Fishers Lane                                       Wash'.ngton. D.C. 2004d-0146
Parklawn Building, Stop-081'1l46B                       Tel: (202) .305-0660
RockviHe, MD 20857




Dated:   15/ Je:;') / ~ __
                                         PaEtc 6 of 6